               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 1 of 57



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 FLOYD MCLEVAINE, derivatively on behalf of
 ABIOMED, INC.,
                                                         C.A. No. 1:19-cv-10304
  Plaintiff,

  v.
                                                         DEMAND FOR JURY TRIAL
  MICHAEL R. MINOGUE, TODD A. TRAPP,
  DOROTHY E. PUHY, JEANNINE RIVET, ERIC
  A. ROSE, PAUL G. THOMAS, MARTIN P.
  SUTTER, and CHRIS VAN GORDER,

  Defendants,

  and

 ABIOMED, INC.,

  Nominal Defendants.


                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

        Floyd McLevaine (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and on

behalf of ABIOMED, Inc. (“ABIOMED” or the “Company”) files this Verified Shareholder

Derivative Complaint against Individual Defendants Michael R. Minogue, Todd A. Trapp,

Dorothy E. Puhy, Jeannine Rivet, Eric A. Rose, Paul G. Thomas, Martin P. Sutter and Chris Van

Gorder, (collectively, the “Individual Defendants,” and together with ABIOMED, the

“Defendants”) for breaches of their fiduciary duties as directors and/or officers of ABIOMED,

unjust enrichment, abuse of control, gross mismanagement, waste of corporate assets and violation

of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s



                           Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 2 of 57



complaint against the Individual Defendants, Plaintiff alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters,

based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of the Defendants’ public documents, conference calls, and

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding ABIOMED, legal filings, news reports,

securities analysts’ reports and advisories about the Company, and information readily obtainable

on the Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations

set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by ABIOMED directors and officers from at least November 1, 2018 through the present (the

“Relevant Period”).

       2.      ABIOMED was founded in 1981. The Company develops, manufactures and

markets medical devices that focus on the heart, providing a continuum of care to heart failure

patients. The products are “designed to enable the heart to rest, heal and recover.” This is done by

improving blood flow and assisting the pumping function of the failing heart.

       3.      Among other things, ABIOMED, under its Impella brand, produces catheters and

micro heart pumps with integrated motors and sensors. The devices are designed primarily for use

by interventional cardiologists.

       4.      ABIOMED sells its products through direct sales and clinical support personnel.

The clinical support personnel, consisting mainly of registered nurses and personnel with

considerable relevant experience, are located in the United States, Canada, Europe and Asia.


                                                1
                            Verified Shareholder Derivative Complaint
                Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 3 of 57



          5.      On November 1, 2018, the Company issued a press release formally announcing its

2019 second quarter financial and operating results for the quarter ended September 30, 2018 1 (the

“2Q19 Press Release”). The 2Q19 Press Release reported “second quarter fiscal 2019 revenue

of $181.8 million, an increase of 37% compared to revenue of $132.8 million for the same period

of fiscal 2018.” In the 2Q19 Press Release, the Company also increased its fiscal year revenue

guidance. The revenue growth experienced in this quarter, marked a high-point for the Company.

ABIOMED’s revenue growth would come to decline over the next fiscal quarters.

          6.      On January 31, 2019, the Company issued a pre-market press release formally

announcing its 2019 third quarter financial and operating results for the quarter ended December

31, 2018 (the “3Q19 Press Release”). The 3Q19 Press Release reported “third quarter fiscal 2019

revenue of $200.6 million, an increase of 30% compared to revenue of $154.0 million for the same

period of fiscal 2018.”

          7.      On May 2, 2019, the Company issued a press release formally announcing its 2019

fourth quarter and full fiscal year financial and operating results for the quarter and year ended

March 31, 2019 (the “4Q19 Press Release”). The 4Q19 Press Release reported “fourth quarter

fiscal 2019 revenue of $207.1 million, an increase of 19% compared to revenue of $174.4 million

for the same period of fiscal 2018.” Notwithstanding another quarter of disappointing financial

results, Defendants assured investors that the Company had a plan that would correct this negative

trend. In accordance with this plan, the Company’s fiscal year 2020 guidance was “for total

revenues to be in the range of $900 million to $945 million, an increase of 17% to 23% over the

prior year. The company is also giving its fiscal year 2020 guidance for GAAP operating margin

to be in the range of 29% to 31%.”



1
    ABIOMED’s fiscal year ends on March 31.
                                                   2
                               Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 4 of 57



        8.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by making and/or causing the Company to make to the investing public a series of materially

false and misleading statements regarding the Company’s business, operation, and compliance.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose, inter alia,

that: (1) ABIOMED’s revenue growth was in decline; (2) the Company did not implement an

adequate plan to stop its declining revenue growth; (3) as a result, the Company was unlikely to

reinstate revenue growth over the next several fiscal quarters; (4) consequently, ABIOMED was

reasonably likely to have to restate its full fiscal year 2020 guidance in a way that would disappoint

the Company’s prior projections and market expectations and; (5) the Company failed to maintain

internal controls. As a result of the foregoing, the Company’s public statements were materially

false and misleading at all relevant times.

        9.      On August 1, 2019, ABIOMED issued a pre-market press release that reported the

Company’s financial and operating results for the first quarter, ended June 30, 2019, of the 2020

fiscal year (the “1Q20 Press Release”). Notably, the 1Q20 Press Release revealed the Company’s

third quarter in a row of slowing growth. To this point, the 1Q20 Press Release stated, “first quarter

fiscal 2020 revenue of $207.7 million, an increase of 15.4% compared to revenue of $180.0

million for the same period of fiscal 2019.” This represented a substantial decrease in revenue

growth from the second quarter of the 2019 fiscal year. Defendant Michael Minogue (“Minogue”),

ABIOMED’s President and Chief Executive Officer (“CEO”), commented on the financial

disappointment and stated, that the Company’s “new training programs, organizational changes in

distribution, and [] external initiatives. . . will require time to drive more growth in the future.”




                                                3
                            Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 5 of 57



       10.     The Company’s previously issued full-year 2020 total revenue guidance “in the

range of $900 million to $945 million” was decreased, by $22 million, to total revenues in the

range of $885 million to $925 million.

       11.     As a result of the Company’s 1Q20 upsetting financial disclosures, an article was

published by Investor’s Business Daily highlighting Defendant Minogue’s prior statements

vowing to fix he Company’s financial decline, titled: “This Medtech’s CEO Promised to ‘Correct

The Course’ – That Didn’t Happen.”

       12.     On this news, the Company’s stock price fell $73.69 per share, from closing on July

31, 2019 at $278.56, to close on August 1, 2019 at $204.87.

       13.     During the Relevant Period, the Individual Defendants also breached their fiduciary

duties by failing to correct and causing the Company to fail to correct these false and misleading

statements and omissions of material fact to the investing public.

       14.     During the Relevant Period, the Individual Defendants additionally breached their

fiduciary duties by causing the Company to fail to maintain internal controls.

       15.     Furthermore, during the Relevant Period, one of the Individual Defendants engaged

in insider sales, netting proceeds of over $18.9 million.

       16.     As a result of the Individual Defendants’ misconduct, which has subjected

ABIOMED, its CEO and its Chief Financial Officer (“CFO”) to being named as defendants in two

federal securities fraud class action lawsuits filed in the United States District Court for the

Southern District of New York (the “Securities Class Actions”), the need to undertake internal

investigations, the need to implement adequate internal controls over its financial reporting, the

losses from the waste of corporate assets, the abuse of control, the gross mismanagement and the

losses due to the unjust enrichment of the Individual Defendants who were improperly over-


                                               4
                           Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 6 of 57



compensated by the Company and/or who benefitted from the wrongdoing alleged herein, the

Company has and will have to expend many millions of dollars.

       17.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in the misconduct,

the substantial likelihood of the directors’ liability in this derivative action, the CEO’s and CFO’s

liability in the Securities Class Actions, their being beholden to each other, their longstanding

business and personal relationships with each other, and their not being disinterested and/or

independent directors, a majority of ABIOMED’s Board of Directors (the “Board”) cannot

consider a demand to commence litigation against themselves on behalf of the Company with the

requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n, Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

       19.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

       20.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       21.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       22.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation conducting business and maintaining operations in this District,




                                                5
                            Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 7 of 57



or he or she is an individual who has minimum contacts with this District to justify the exercise of

jurisdiction over them.

       23.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and

Individual Defendants are citizens of different states and the amount in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs.

       24.     Venue is proper in this District because ABIOMED and the Individual Defendants

have conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       25.     Plaintiff is a current shareholder of ABIOMED common stock. Plaintiff has

continuously held ABIOMED common stock at all relevant times. Plaintiff is a citizen of

Kentucky.

       Nominal Defendant ABIOMED

       26.     ABIOMED is a Delaware corporation with its principal executive offices at 22

Cherry Hill Drive, Danvers, Massachusetts 01923. ABIOMED’s common stock trades on the

NASDAQ under the ticker symbol “ABMD.”

       Defendant Minogue

       27.     Defendant Michael Minogue has served as the Company’s Chairman of the Board

and ABIOMED’s CEO and President since June 2004. According to the Company’s Schedule 14A

filed with the SEC on June 25, 2019 (the “2019 Proxy Statement”), as of June 10, 2019, Defendant

Minogue beneficially owned 892,361 shares of the Company’s common stock, which represented

2% of the Company’s outstanding shares of common stock on that date. Given that the price per

share of the Company’s common stock at the close of trading on June 10, 2019 was $272.43,

Defendant Minogue owned approximately $243.1 million worth of ABIOMED stock.
                                           6
                       Verified Shareholder Derivative Complaint
                 Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 8 of 57



           28.      For the fiscal year ended March 31, 2019, Defendant Minogue received

$19,243,230 in compensation from the Company. This included $753,391 in salary, $12,605,010

in stock awards, $4,259,979 in option awards, $1,616,024 in Non-Equity Incentive Plan

Compensation, and $8,826 in all other compensation.

           29.      The Company’s 2019 Proxy Statement stated the following about Defendant

Minogue:

           Position, Principal Occupation and Professional Experience: 2

           Chairman, President and Chief Executive Officer, ABIOMED, Inc. Mr. Minogue
           has served as our President, Chief Executive Officer and Director since April 2004.
           In June 2005, he was appointed Chairman of the Board of Directors. Since joining
           the Company in 2004, Mr. Minogue has transitioned the Company’s mission to
           heart muscle recovery with the acquisition and development of new technologies
           such as the Impella®, the world’s smallest heart pump. Prior to joining us,
           Mr. Minogue had a twelve-year career at General Electric, where he held numerous
           leadership positions and developed expertise in sales, marketing, product
           development, information technologies and software/service operations around
           diagnostic imaging of cancer and cardiovascular disease.

           Mr. Minogue served as an infantry officer in the U.S. Army, which included
           multiple distinctions including Airborne, RANGER, Desert Storm Veteran and
           Bronze Star. He received his Bachelor of Science in Engineering Management from
           the United States Military Academy at West Point and his Master of Business
           Administration from the University of Chicago.

           Other Public Company Directorships: Insulet Corporation.

           Other Current and Past Non-Public Company Directorships and
           Memberships: Chairman of the Mentoring Veterans Program (MVPvets), a
           nationwide, non-profit organization that helps military veterans network with
           industry mentors to discover career opportunities in the life sciences industries.
           Mr. Minogue currently represents the medical device industry by serving on the
           executive board of directors for AdvaMed, or the Advanced Medical Technology
           Association, and is Chairman of the Medical Device Innovation Consortium
           (MDIC), a public-private partnership between industry, government and patient
           advocacy organizations. Mr. Minogue was formerly on the board of directors of
           LifeCell Corporation (“LifeCell”) and the board of managers of Bioventus LLC
           (“Bioventus”).


2
    Emphasis in original, unless otherwise noted.
                                                      7
                                  Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 9 of 57



       Director Qualifications: We believe that Mr. Minogue’s leadership position at our
       Company, his management abilities and experience, and his extensive knowledge
       of our industry gained from his senior executive roles qualify him to serve as a
       member of our Board of Directors.

       30.    Upon information and belief, Defendant Minogue is a citizen of Massachusetts.

       Defendant Trapp

       31.    Defendant Todd A. Trapp (“Trapp”) has served as the Company’s Vice President

and CFO since April 2018. According to the 2019 Proxy Statement, as of June 10, 2019, Defendant

Trapp beneficially owned 386 shares of the Company’s common stock. Given that the price per

share of the Company’s common stock at the close of trading on June 10, 2019 was $272.43,

Defendant Trapp owned approximately $105,157 worth of ABIOMED stock.

       32.    For the fiscal year ended March 31, 2019, Defendant Trapp received $3,198,138 in

compensation from the Company. This included $480,000 in salary, $2,372,706 in stock awards,

$343,200 in Non-Equity Incentive Plan Compensation, and $3,232 in all other compensation.

       33.    The Company’s Schedule 2019 Proxy Statement stated the following about

Defendant Trapp:

       Principal Occupation and Other Information

       Mr. Trapp was appointed as our Vice President and Chief Financial Officer on
       April 9, 2018. He currently oversees the Finance, IT and Human Resources
       functions. From April 2015 to March 2018, Mr. Trapp served as Chief Financial
       Officer of Watts Water Technologies, Inc., where he was responsible for the global
       finance and IT operations. Prior to joining Watts Water Technologies, Mr. Trapp
       spent 13 years in a variety of financial and operational roles at Honeywell
       International Inc., including as Vice President of Global Financial Planning and
       Analysis, Chief Financial Officer of the Airlines Business Unit, Director of Finance
       for the Transportation Systems Business Group, Investor Relations Manager and
       other finance management positions. Prior to joining Honeywell, Mr. Trapp held
       several treasury and finance operational roles at United Business Media, Inc. and
       Pearson Inc. Mr. Trapp received his Bachelor of Science in Accounting from
       Providence College and his Master of Business Administration in Finance from
       Northeastern University. He is also Six Sigma Green Belt certified.


                                              8
                          Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 10 of 57



       34.     Upon information and belief, Defendant Trapp is a citizen of Massachusetts.

       Defendant Puhy

       35.     Defendant Dorothy E. Puhy (“Puhy”) has served as a Company director since 2003

and Lead Director since 2005. Defendant Puhy serves as the Chairman of the Audit Committee

and as a member of the Regulatory and Compliance Committee. According to the 2019 Proxy

Statement, as of June 10, 2019, Defendant Puhy beneficially owned 33,158 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on June 10, 2019 was $272.43, Defendant Puhy owned approximately $9 million

worth of ABIOMED stock.

       36.     For the fiscal year ended March 31, 2019, Defendant Puhy received $294,661 in

compensation from the Company. This included $95,000 in fees earned or cash paid and $199,661

in stock awards.

       37.     The Company’s 2019 Proxy Statement stated the following about Defendant Puhy:

       Position, Principal Occupation and Professional Experience:

       Former Executive Vice President and Chief Operating Officer, Dana-Farber
       Cancer Institute. Ms. Puhy served as Executive Vice President and Chief Operating
       Officer for the Dana-Farber Cancer Institute from 2012 until her retirement in
       March 2019. Ms. Puhy previously served as the Chief Financial Officer of the
       Dana-Farber Cancer Institute from 1994 to 2012 and as its Assistant Treasurer from
       1995 to 2012. From 1985 to 1994, Ms. Puhy held various financial positions at the
       New England Medical Center Hospitals, Inc., including Chief Financial Officer
       from 1989 to 1994. Ms. Puhy received her Bachelor of Arts from the University of
       Pennsylvania and her Master of Business Administration from the Wharton School
       of Business at the University of Pennsylvania.

       Other Public Company Directorships: Eaton Vance Corp.

       Other Current and Prior Non-Public Company Directorships, Trusteeships
       and Memberships: member of the boards of directors of Blue Cross Blue Shield
       of Massachusetts, CRICO Strategies and United Way of Massachusetts Bay and
       Merrimack Valley.


                                              9
                          Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 11 of 57



       Director Qualifications: We believe Ms. Puhy’s financial acumen, her executive
       level experience at a major medical research institute and her extensive industry
       knowledge qualify her to serve as a member of our Board of Directors.

       38.     Upon information and belief, Defendant Puhy is a citizen of Massachusetts.

       Defendant Rivet

       39.     Defendant Jeannine Rivet (“Rivet”) has served as a Company director since 2016.

Defendant Rivet serves as a member of the Audit Committee and as a member of the Compensation

Committee. According to the 2019 Proxy Statement, as of June 10, 2019, Defendant Rivet

beneficially owned 6,946 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on June 10, 2019 was $272.43, Defendant

Rivet owned approximately $1.89 million worth of ABIOMED stock.

       40.     For the fiscal year ended March 31, 2019, Defendant Rivet received $267,161 in

compensation from the Company. This included $67,500 in fees earned or cash paid and $199,661

in stock awards.

       41.     The Company’s 2019 Proxy Statement stated the following about Defendant Rivet:

       Position, Principal Occupation and Professional Experience:

       Former Executive Vice President, UnitedHealth Group. Ms. Rivet served as
       Executive Vice President of UnitedHealth Group from 2001 until her retirement in
       December 2018. Previously, she served as Chief Executive Officer of
       UnitedHealthcare from 1998 to 2001, Chief Executive Officer of Ingenix from
       2001 to 2003 and Chief Executive Officer of Optum from December 2003 to 2005.
       Ms. Rivet received her Bachelor of Science in Nursing from Boston College and
       her Master’s Degree in Public Health from Boston University. She also worked as
       a registered nurse for several years prior to entering the managed care business.

       Other Non-Public Company      Directorships,       Trusteeships        and
       Memberships: Advisory board member of Solutran, Inc., a customized treasury
       management company. Formerly on the board of directors of Schwan Food
       Company.

       Director Qualifications:


                                             10
                          Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 12 of 57



       We believe that Ms. Rivet’s extensive knowledge of the managed care business,
       her direct healthcare experience, her executive-level experience and her
       management abilities and experience qualify her to serve as a member of our Board
       of Directors.

       42.     Upon information and belief, Defendant Rivet is a citizen of Minnesota.

       Defendant Rose

       43.     Defendant Eric A. Rose (“Rose”) has served as a Company director since 2014 and

formerly from 2007 until 2012. Defendant Rose serves as a member of the Audit Committee.

According to the 2019 Proxy Statement, as of June 10, 2019, Defendant Rose beneficially owned

13,183 shares of the Company’s common stock. Given that the price per share of the Company’s

common stock at the close of trading on June 10, 2019 was $272.43, Defendant Rose owned

approximately $3.59 million worth of ABIOMED stock.

       44.     For the fiscal year ended March 31, 2019, Defendant Rose received $259,661 in

compensation from the Company. This included $60,000 in fees earned or cash paid and $199,661

in stock awards.

       45.     The Company’s 2019 Proxy Statement stated the following about Defendant Rose:

       Position, Principal Occupation and Professional Experience:

       Executive Chairman, SIGA Technologies, Inc. Dr. Rose serves as Executive
       Chairman of SIGA Technologies, Inc., a developer of antiviral drugs directed at
       potential agents of bioterror, which filed voluntary proceedings under Chapter 11
       of the United States Bankruptcy Code in September 2014 and exited from
       bankruptcy protection in April 2016. In this role, Dr. Rose sits on the board of
       directors of SIGA Technologies, Inc., but is not an executive officer. Dr. Rose
       served from 2007 to 2016 as Executive Vice President for Life Sciences at
       MacAndrews & Forbes and Chief Executive Officer of SIGA Technologies, Inc.
       Dr. Rose chaired the Department of Health Evidence & Policy at the Mount Sinai
       School of Medicine from 2008 to 2013, where he now serves as professor. From
       1994 to 2007, he was Surgeon-in-Chief at New York-Presbyterian
       Hospital/Columbia and Chairman of the Department of Surgery at the Columbia
       University College of Physicians and Surgeons. A heart surgeon, researcher and
       entrepreneur, Dr. Rose has helped grow Columbia’s Department of Surgery over
       the past 25 years while investigating, managing and developing complex medical

                                             11
                          Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 13 of 57



         technologies such as heart transplantation and new approaches to Alzheimer’s
         disease and bioterrorism. He has authored or co-authored more than 300 scientific
         publications and has received more than $25 million in NIH support for his
         research. Dr. Rose pioneered heart transplantation in children, performing the first
         successful pediatric heart transplant in 1984, and has investigated many alternatives
         to heart transplantation, including cross-species transplantation and man-
         made heart pumps. He received both his undergraduate and medical degrees from
         Columbia University.

         Other Public Company Directorships: SIGA Technologies, Inc. and Mesoblast
         Ltd.

         Other Current and Prior Non-Public Company Directorships, Trusteeships
         and Memberships: member of the board of directors of Orchestra Biomed.

         Director Qualifications:

         We believe that Dr. Rose’s distinguished work as a heart surgeon and researcher,
         his work as an entrepreneur in our industry and his executive level industry
         experience qualify him to serve as a member of our Board of Directors.

         46.     Upon information and belief, Defendant Rose is a citizen of New York.

         Defendant Sutter

         47.     Defendant Martin P. Sutter (“Sutter”) has served as a Company director since 2008.

Defendant Sutter serves as the Chairman of the Governance and Nominating Committee and as a

member of the Compensation Committee. According to the 2019 Proxy Statement, as of June 10,

2019, Defendant Sutter beneficially owned 199,886 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on June 10,

2019 was $272.43, Defendant Sutter owned approximately $54.45 million worth of ABIOMED

stock.

         48.     For the fiscal year ended March 31, 2019, Defendant Sutter received $267,161 in

compensation from the Company. This included $67,500 in fees earned or cash paid and $199,661

in stock awards.



                                                12
                             Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 14 of 57



       49.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Sutter made the following sales of Company stock:

        Date              Number of Shares               Price                  Proceeds

      5/8/2019                   4,664                  $ 260.03             $ 1,212,779.92

     2/15/2019                  10,000                  $ 360.61             $ 3,606,100.00

     2/14/2019                   5,000                  $ 360.00             $ 1,800,000.00

     2/13/2019                   5,000                  $ 360.00             $ 1,800,000.00

      2/6/2019                   5,985                  $ 347.50             $ 2,079,787.50

      2/5/2019                   4,072                  $ 350.05             $ 1,425,403.60

      2/4/2019                  19,943                  $ 350.79             $ 6,995,804.97


Thus, in total, before the fraud was exposed, he sold 54,664 Company shares on inside information,

for which he received approximately $18.9 million. His insider sales made with knowledge of

material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       50.     The Company’s 2019 Proxy Statement stated the following about Sutter:

       Position, Principal Occupation and Professional Experience:

       Co-Founder and a Managing Director, EW Healthcare Partners. Since 1985,
       Mr. Sutter has been the Co-Founder and a Managing Director of EW Healthcare
       Partners, previously known as Essex Woodlands Health Ventures, a healthcare-
       focused growth equity firm. Educated in chemical engineering and finance,
       Mr. Sutter has more than 30 years of management experience in operations,
       marketing, finance and venture capital. Mr. Sutter holds a Bachelor of Science
       degree from Louisiana State University and a Master of Business Administration
       from the University of Houston.

       Other Current and Past Directorships, Trusteeships and Memberships: board
       of managers of Bioventus, which provides orthobiologic solutions for bone healing,

                                              13
                           Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 15 of 57



       bone graft and osteoarthritis; and board of directors of Prolacta Bioscience, which
       provides human milk-based nutritional products for critically ill, premature infants
       in neonatal intensive care units. Formerly on the boards of directors of the following
       EW Healthcare Partners’ portfolio investments: ATS Medical (later acquired by
       Medtronic, Inc.); BioForm Medical (later acquired by Merz GmbH & Co KGaA);
       LifeCell (later acquired by Kinetic Concepts); St. Francis Medical (later acquired
       by Kyphon, Inc./Medtronic, Inc.); Confluent Surgical (later acquired by Tyco
       International/Covidien); and Rinat Neurosciences (later acquired by Pfizer, Inc.).
       Formerly on the board of directors of QSpex Technologies, Inc., a manufacturer of
       prescription spectacle lenses.

       Director Qualifications: We believe that Mr. Sutter’s in-depth knowledge of the
       medical device industry, his skills as an investor in developing medical device
       companies, his extensive board experience and his position as a representative of a
       large stockholder in our Company qualify him to serve as a member of our Board
       of Directors.

       51.     Upon information and belief, Defendant Sutter is a citizen of Texas.

       Defendant Thomas

       52.     Defendant Paul G. Thomas (“Thomas”) has served as a Company director since

2011. Defendant Thomas serves as the Chairman of the Compensation Committee, as a member

of the Governance and Nominating Committee and as a member of the Regulatory and Compliance

Committee. According to the 2019 Proxy Statement, as of June 10, 2019, Defendant Thomas

beneficially owned 12,112 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on June 10, 2019 was $272.43, Defendant

Thomas owned approximately $3.29 million worth of ABIOMED stock.

       53.     For the fiscal year ended March 31, 2019, Defendant Thomas received $269,661

in compensation from the Company. This included $70,000 in fees earned or cash paid and

$199,661 in stock awards.

       54.     The Company’s 2019 Proxy Statement stated the following about Defendant

Thomas:

       Position, Principal Occupation and Professional Experience:

                                               14
                            Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 16 of 57




       Chief Executive Officer and Founder, Prominex, Inc. In January 2018, Mr. Thomas
       founded Prominex, Inc., a start-up molecular diagnostics company focused on
       infectious diseases, and currently serves as its Chief Executive Officer. Prior to his
       employment with Prominex, Mr. Thomas served as the founder, President, Chief
       Executive Officer and director of Roka Bioscience, Inc. from September 2009 until
       his retirement in January 2017. Previously, he served as President, Chief Executive
       Officer and Chairman of LifeCell from October 1998 until its acquisition by Kinetic
       Concepts. Prior to joining LifeCell, Mr. Thomas held various senior positions,
       including President of the Pharmaceuticals division, during a 15-year tenure with
       Ohmeda Inc. Mr. Thomas received his Bachelor of Science in Chemistry from St.
       Michael’s College and his Master of Business Administration from Columbia
       University, and completed his postgraduate studies in chemistry at the University
       of Georgia.

       Other Public Company Directorships: RTI Surgical Holdings, Inc.

       Prior Public Company Directorships (within the last five years): Aegerion
       Pharmaceuticals, Inc. (until its merger with Novelion Therapeutics in 2016).

       Director Qualifications: We believe that Mr. Thomas’ extensive leadership
       experience with companies in the life sciences industry qualifies him to serve as a
       member of our Board of Directors.

       55.     Upon information and belief, Defendant Thomas is a citizen of California.

       Defendant Van Gorder

       56.     Defendant Christopher D. Van Gorder (“Van Gorder”) has served as a Company

director since 2016. Defendant Van Gorder serves as the Chairman of the Regulatory and

Compliance Committee and as a member of the Governance and Nominating Committee and as a

member of the Regulatory and Compliance Committee. According to the 2019 Proxy Statement,

as of June 10, 2019, Defendant Van Gorder beneficially owned 5,836 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on June 10, 2019 was $272.43, Defendant Van Gorder owned approximately $1.58 million

worth of ABIOMED stock.




                                              15
                           Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 17 of 57



       57.     For the fiscal year ended March 31, 2019, Defendant Van Gorder received

$264,661 in compensation from the Company. This included $65,000 in fees earned or cash paid

and $199,661 in stock awards.

       58.     The Company’s 2019 Proxy Statement stated the following about Defendant Van

Gorder:

       Position, Principal Occupation and Professional Experience:

       President, Chief Executive Officer and Director of Scripps Health. Since 2000,
       Mr. Van Gorder has been President, Chief Executive Officer and a director of
       Scripps Health, where he oversees all functions of the integrated health system.
       Mr. Van Gorder currently is a clinical professor of health practice at the University
       of Southern California Price School of Public Policy, where he also serves on the
       board of councilors. Mr. Van Gorder received his undergraduate degree from
       California State University, Los Angeles, and his master’s degree in public
       administration/health services administration from the University of Southern
       California. He has also completed the Chief Executive Officer Program at the
       Wharton School of Business at the University of Pennsylvania.

       Other Current and Prior Non-Public Company Directorships, Trusteeships
       and Memberships: member of the boards of directors of the California Hospital
       Association and Z-Medica, LLC. Formerly on the board of governors for the
       American College of Healthcare Executives.

       Director Qualifications: We believe that Mr. Van Gorder’s experience as a
       business leader, his expertise in the healthcare field and his executive level industry
       experience qualify him to serve as a member of our Board of Directors.

       59.     Upon information and belief, Defendant Van Gorder is a citizen of California.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       60.     By reason of their positions as officers and/or directors and fiduciaries of

ABIOMED and because of their ability to control the business and corporate affairs of ABIOMED,

the Individual Defendants owed ABIOMED and its shareholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage ABIOMED in a fair, just, honest, and equitable manner. The Individual Defendants


                                              16
                           Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 18 of 57



were and are required to act in furtherance of the best interests of ABIOMED and its shareholders

so as to benefit all shareholders equally.

       61.     Each director and officer of the Company owes to ABIOMED and its shareholders

the fiduciary duty to exercise good faith and diligence in the administration of the Company and

in the use and preservation of its property and assets and the highest obligations of fair dealing.

       62.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of ABIOMED, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       63.     To discharge their duties, the officers and directors of ABIOMED were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       64.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of ABIOMED, the absence of good faith on

their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

ABIOMED’s Board at all relevant times.




                                               17
                            Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 19 of 57



       65.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, and had a duty to cause the Company

to disclose omissions of material fact in its regulatory filings with the SEC including all those facts

described in this Complaint that it failed to disclose, so that the market price of the Company’s

common stock would be based upon truthful and accurate information.

       66.     To discharge their duties, the officers and directors of ABIOMED were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of ABIOMED were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, Massachusetts, and the United

States, and pursuant to ABIOMED’s own Code of Conduct and Compliance Policy and The

Charter of the Audit Committee;

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how ABIOMED conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make




                                               18
                            Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 20 of 57



reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

                 (d)    establish and maintain systematic and accurate records and reports of the

business and internal affairs of ABIOMED and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

                 (e)    maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that ABIOMED’s operations would comply with

all applicable laws and ABIOMED’s financial statements and regulatory filings filed with the SEC

and disseminated to the public and the Company’s shareholders would be accurate;

                 (f)    exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

                 (g)    refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

                 (h)    examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         67.     Each of the Individual Defendants further owed to ABIOMED and the shareholders

the duty of loyalty requiring that each favor ABIOMED’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.


                                               19
                            Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 21 of 57



       68.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of ABIOMED and were at all times acting within the course and scope of such agency.

       69.     Because of their advisory, executive, managerial, and directorial positions with

ABIOMED, each of the Individual Defendants had access to adverse, non-public information

about the Company.

       70.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by ABIOMED.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       71.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

       72.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations

of law, including breaches of fiduciary duty, unjust enrichment, abuse of control, gross

mismanagement, waste of corporate assets, and violation of Section 14(a) of the Exchange Act.

       73.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully, recklessly, or negligently to

conceal material facts, fail to correct such misrepresentations, and violate applicable laws. In

furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants collectively

and individually took the actions set forth herein. Because the actions described herein occurred


                                               20
                            Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 22 of 57



under the authority of the Board, each of the Individual Defendants, who are directors of

ABIOMED, was a direct, necessary, and substantial participant in the conspiracy, common

enterprise, and common course of conduct complained of herein.

       74.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

of his or her overall contribution to and furtherance of the wrongdoing.

       75.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of ABIOMED and was at all times acting within the

course and scope of such agency.

                              ABIOMED’S CODE OF CONDUCT

       76.     The Company’s Code of Conduct and Compliance Policy (the “Code of Conduct”)

states, that “[t]he Compliance Code applies to all ABIOMED employees, including its Board of

Directors…”. The Code of Conduct further states, that “[a]ll ABIOMED Representatives are

responsible for complying with this Compliance Code and its related policies and procedures, and

for reporting any potential violation.”

       77.     The Code of Conduct provides, in the section titled “Auditing and Monitoring,”

that “the [Company’s] Compliance Program includes efforts to monitor, audit, and evaluate

conformance with the Company’s compliance policies and procedures, including efforts to

monitor the activities of sales force personnel.”




                                               21
                            Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 23 of 57



       78.     The Code of Conduct provides, in the section titled “Accurate Records and

Reporting,” that:

       ABIOMED is required by law to keep books, records and accounts that accurately
       and fairly reflect all transactions, dispositions of assets and other events that are the
       subject of specific regulatory record keeping requirements, including generally
       accepted accounting principles and other applicable rules, regulations and criteria
       for preparing financial statements and for preparing periodic reports filed with the
       SEC. Because the integrity of ABIOMED’s external reports to shareholders and to
       the SEC depends on the integrity of ABIOMED’s internal reports and record-
       keeping, you must adhere to the highest standards of care with respect to our
       internal records and reporting. ABIOMED is committed to full, fair, accurate,
       timely, and understandable disclosure in the periodic reports required to be filed by
       it with the SEC, and it expects you to work diligently towards that goal.

       If you believe ABIOMED’s books and records are not in accord with these
       requirements, you should immediately report the matter to a member of the
       Compliance Committee or to the anonymous and independent compliance
       reporting hotline at 888-475-8376. Employee concerns or complaints may be made
       anonymously. There will be no retaliation or discrimination against any employee
       who provides information about any conduct that the employee in good faith
       believes involves concerns about the accuracy of ABIOMED’s books, 15 2821639
       records and accounts.

       Our Company’s internal control procedures are further regulated by the Sarbanes-
       Oxley Act (“SOX”). SOX is a U.S. legislative response to events at public
       companies involving pervasive breakdowns in corporate ethics and financial
       reporting. It is designed to rebuild confidence in the capital markets by ensuring
       that public companies are operated in a transparent and honest manner. Ensuring
       proper and effective internal controls is among ABIOMED’s highest priorities.
       We take seriously the reliance our investors place on us to provide accurate and
       timely information about our business. In support of our disclosure obligations, it
       is ABIOMED’s policy to always:

             • Comply with generally accepted accounting principles;
             • Maintain a system of internal accounting and disclosure controls and
               procedures that provides management with reasonable assurances that
               transactions are properly recorded and that material information is made
               known to management;
             • Maintain books and records that accurately and fairly reflect transactions;
             • Prohibit establishment of material undisclosed or unrecorded funds or
               assets; and
             • Make no payment on behalf of ABIOMED with the intention or
               understanding that all or part of such payment will be used for any purpose
               other than that described by the document supporting the payment.

                                               22
                            Verified Shareholder Derivative Complaint
            Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 24 of 57



      79.     The Code of Conduct provides, in the section titled “Insider Trading,” that:

              ABIOMED expressly forbids you from trading on material non-public
             information or communicating material non-public information to others.
             Such conduct, which is illegal, is frequently referred to as “insider trading.”
             This policy applies to every associate of ABIOMED and extends to activities
             both within and outside their duties to ABIOMED, including trading for a
             personal account.

                        CHARTER OF THE AUDIT COMMITTEE

      80.     Defendant Puhy is the Chairman of the Audit Committee and Defendants Rivet and

Rose are members of the Committee.

      81.     The Audit Committee’s Charter states that the purpose of the Audit Committee, is:

      to perform general oversight of the accounting and financial reporting processes of
      the ABIOMED, Inc. and its subsidiaries (the “Company”) and the audits of the
      financial statements of the Company. The Committee shall assist the Board of
      Directors (the “Board”) of the Company in fulfilling its oversight responsibilities
      relating to: (a) the quality and integrity of the Company's financial statements and
      other financial reports; (b) the Company's system of internal accounting controls;
      (c) the performance of the Company's internal and independent auditors; and (d)
      the Company's compliance with legal and regulatory requirements.

      82.     Pursuant to the Charter, the Audit Committee has many responsibilities, namely:

      8. Review with management and the independent auditors at the completion of the
         annual audit:
            • the Company's annual financial statements and related footnotes, and the
            Company's compliance with generally accepted accounting principles and
            applicable regulations of the Securities and Exchange Commission
            (“SEC”);
            • the independent auditors' audit of the financial statements and the
            independent auditors' report thereon, including a review of any significant
            changes required in the independent auditors' audit plan;
            • any changes in accounting principles of the Company; and
            • any other matters related to the conduct of the audit or the audit findings
            as are required to be communicated to the Committee under generally
            accepted auditing standards and any applicable SEC regulations.
      9. Review and discuss with management and the independent auditors the
         Company's Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q,
         quarterly and annual earnings press releases and information prepared by the
         Company for its regular public conference telephone calls concerning its


                                             23
                          Verified Shareholder Derivative Complaint
                Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 25 of 57



                earnings and results of operations in the context of information provided to the
                Audit Committee and the Board.

                                              *       *       *

          12. Review the adequacy and effectiveness of the Company's system of internal
              controls, policies and procedures, and approve policies relating to internal
              controls and protection of the Company's assets.

          83.      The Individual Defendants violated the Code of Conduct and the Charter of the

Audit Committee by causing the Company to engage in the scheme to issue materially false and

misleading statements to the public and to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, waste of corporate assets, unjust

enrichment, abuse of control, gross mismanagement and violation of Section 14(a) and failing to

report the same.

                           INDIVIDUAL DEFENDANTS’ MISCONDUCT

          Background

          84.      ABIOMED was founded in 1981 with the goal to develop the first artificial heart

and, according to its website, ABOIMED “remain[s] dedicated to finding ways to bring the most

advanced and beneficial technology to patients and physicians.” 3 Six years later, AMIOMED

began trading on the NASDAQ and closed its first year with $1.5 million in revenue.

          85.      The main component of Company’s revenue growth is the Company’s family of

Impella® heart pumps. ABIOMED’s portfolio of Impella devices include the Impella 2.5®,

Impella CP®, Impella RP®, Impella LD® and Impella 5.0® devices. It is expected that soon, all

of the Company’s product and service revenue will be from its Impella devices.




3
    ABIOMED, http://www.abiomed.com/about. Last visited November 1, 2019.
                                                   24
                                Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 26 of 57



         False and Misleading Statements

         November 1, 2018 Press Release

         86.     On November 1, 2018, the Company issued the 2Q19 Press Release formally

announcing its 2019 second quarter financial and operating results for the quarter ended September

30, 2018. The 2Q19 Press Release stated that “second quarter fiscal 2019 revenue of $181.8

million, an increase of 37% compared to revenue of $132.8 million for the same period of fiscal

2018.”

         87.     The 2Q19 Press Release proclaimed that the revenue was “[r]ecord [r]evenue” as

stated in the title of the press release. Further, Defendant Minogue stated, “We are executing our

plan for sustainable growth while helping to improve [patient outcomes focused on native heart

recovery.”

         88.     The 2Q19 Press Release went on to state that the Company was increasing its

financial guidance for fiscal year ended March 31, 2019. To this point, the 2Q19 Press Release

stated, in relevant part:

         The Company is again increasing the low end of its fiscal year 2019 revenue
         guidance to $765 million to $770 million (up 29% to 30% over the prior fiscal
         year). This compares to the post fiscal first quarter guidance of $755
         million to $770 million (up 27% to 30% over the prior fiscal year) and the
         Company's initial forecast of $740 million to $770 million (up 25% to 30% from
         the prior year). The Company is maintaining its fiscal year 2019 guidance for
         GAAP operating margin in the range of 28% to 30%.

         November 1, 2018 Conference Call

         89.     On the same day, the Company hosted a conference call with investors and analysts

(the “2Q19 Conference Call”). During the call, Defendant Minogue touted that, “Abiomed is

positioned for sustainable growth and building the field of heart recovery with disciplined

execution” and “[the Company] [is] executing [its] plan for sustainable growth[.]” Defendant


                                               25
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 27 of 57



Minogue, further, stated, that “[the Company] [is] following [its] Impella adoption formula of

training data and time[]” and “…ABIOMED is improving training and education….”

        90.     Defendant Trapp stated on the 2Q19 Earnings Call, in relevant part, that:

        Given our execution and our strong first half performance, we are again raising the
        low end of our full year revenue guidance by $10 million to a new range of $765
        million to $770 million, up 29% to 30% for the year.

        The previous guidance, post Q1, was $755 million to $770 million, up 27% to 30%
        for the year. We expect to see solid growth in the second half[.]

        91.     Defendant Trapp further, stated that ABIOMED was “well positioned to deliver

[its] plan for 2019 and beyond.”

        November 6, 2018 10-Q

        92.     On November 6, 2018, the Company filed its second quarterly report with the SEC

on a Form 10-Q for the quarter ended September 30, 2018 (the “2Q19 10-Q”). The 2Q19 10-Q

was signed by Defendant Trapp and attached as exhibits to the 2Q19 10-Q were certifications

pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of

2002 (“SOX”) signed by Defendant Trapp and Defendant Minogue attesting to the accuracy of the

2Q19 10-Q. The 2Q19 10-Q affirmed the aforementioned 2Q19 Press Release and 2Q19

Conference Call and further reported on the Company’s financial and operating results. The 2Q19

10-Q reported a net income of $50.13 million, or $1.09 per diluted share, on revenue of $181.78

million for the quarter ended September 30, 2018. This is compared to reported net income of

$24.50 million, or $0.54 per diluted share, on revenue of $132.82 million for the second quarter of

the 2018 fiscal year.

        93.     In further regard to the Company’s revenue for the second quarter, the 2Q19 10-Q

stated, in relevant part:



                                               26
                            Verified Shareholder Derivative Complaint
             Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 28 of 57



       Total revenue for the three months ended September 30, 2018 increased by $49.0
       million, or 37%, to $181.8 million from $132.8 million for the three months ended
       September 30, 2017. Total revenue for the six months ended September 30, 2018
       increased $96.5 million, or 36%, to $361.8 million from $265.3 million for the six
       months ended September 30, 2017. The increase in total revenue was primarily due
       to higher Impella product revenue from increased utilization in the U.S and Europe
       and our continued controlled commercial launch of Impella 2.5 and Impella 5.0 in
       Japan.

       Impella product revenue for the three months ended September 30, 2018 increased
       by $47.9 million, or 38%, to $175.3 million from $127.4 million for the three
       months ended September 30, 2017. Impella product revenue for the six months
       ended September 30, 2018 increased $94.3 million, or 37%, to $348.9 million from
       $254.6 million for the six months ended September 30, 2017. Most of the increase
       in Impella product revenue was from increased device sales in the U.S., as we focus
       on increasing utilization of our disposable catheter products through continued
       investment in our field organization and physician training programs. Impella
       product revenue outside of the U.S. also increased primarily due to increased
       utilization in Germany and our continued controlled launch of Impella 2.5 and
       Impella 5.0 in Japan.

       Service and other revenue for the three months ended September 30, 2018 increased
       by $1.1 million, or 20%, to $6.5 million from $5.4 million for the three months
       ended September 30, 2017. Service and other revenue for the six months ended
       September 30, 2018 increased $2.1 million, or 20%, to $12.8 million from $10.7
       million for the six months ended September 30, 2017. The increase in service
       revenue was primarily due to an increase in preventative maintenance service
       contracts. We have expanded the number of Impella AIC consoles at many of our
       existing higher volume customer sites and continue to sell additional consoles to
       new customer sites. We expect growth for service revenue to be slower than our
       Impella product revenue in the future as most of these using sites in the U.S. have
       service contracts that normally have three year terms.

       94.     The 2Q19 10-Q stated, in relevant part, about the Company’s cost of revenue for

the second quarter:

       Cost of revenue for the three months ended September 30, 2018 increased by $8.2
       million, or 38%, to $29.8 million from $21.6 million for the three months ended
       September 30, 2017. Gross margin was 83.6% for the three months ended
       September 30, 2018 and 83.7% for the three months ended September 30, 2017.

       Cost of revenue for the six months ended September 30, 2018 increased by $17.2
       million, or 40%, to $60.7 million from $43.5 million for the six months ended
       September 30, 2017. Gross margin was 83.2% for the six months ended
       September 30, 2018 and 83.6% for the six months ended September 30, 2017.

                                             27
                          Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 29 of 57




        The increase in cost of product revenue was related to higher demand for our
        Impella devices and higher production volume and costs to support growing
        demand for our Impella devices. The small decrease in gross margin for the three
        and six months ended September 30, 2018 was due to higher volume offset by
        increased investment in direct labor and overhead as we expand our manufacturing
        capacity in our manufacturing facilities in both the U.S. and Germany.

        January 31, 2019 Press Release

        95.     On January 31, 2019, the Company issued the 3Q19 Press Release formally

announcing its 2019 third quarter financial and operating results for the quarter ended December

31, 2018. The 3Q19 Press Release reported that revenue growth dropped to an increase of 30% for

the quarter, compared to a 37% increase that was reported in the 2Q19 Press Release.

Notwithstanding this fact, the title of the 3Q19 Press Release still read “[r]ecord [r]evenue” and

stated, in relevant part:

        Abiomed, Inc. (NASDAQ: ABMD), a leading provider of breakthrough heart
        recovery and support technologies, today reported third quarter fiscal 2019 revenue
        of $200.6 million, an increase of 30% compared to revenue of $154.0 million for
        the same period of fiscal 2018. Third quarter fiscal 2019 GAAP net income was
        $44.9 million or $0.97 per diluted share, up 235% compared to GAAP net income
        of $13.4 million or $0.29 per diluted share for the same period of fiscal 2018.

        96.      Defendant Minogue, flaunting the Company’s growth, stated in the 3Q19 Press

Release:

        We are proud of our 100,000th patient milestone and we will continue to grow the
        field of heart recovery and improve patient outcomes by partnering with our
        customers to use real-world data to identify and validate best practices and
        protocols . . . We remain focused on disciplined execution and sustainable growth
        so that even more patients around the world can benefit from heart recovery.

        February 5, 2019 10-Q

        97.      On February 5, 2019, the Company filed its third quarterly report with the SEC on

a Form 10-Q for the quarter ended December 31, 2018 (the “3Q19 10-Q”). The 3Q19 10-Q was

signed by Defendant Trapp and attached as exhibits to the 3Q19 10-Q were SOX certifications

                                               28
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 30 of 57



signed by Defendant Trapp and Defendant Minogue attesting to the accuracy of the 3Q19 10-Q.

The 3Q19 10-Q affirmed the aforementioned 3Q19 Press Release and further reported on the

Company’s financial and operating results. The 3Q19 10-Q reported a net income of $44.86

million, or $0.97 per diluted share, on revenue of $200.56 million for the quarter ended December

31, 2018. This is compared to reported net income of $13.45 million, or $0.29 per diluted share,

on revenue of $154.02 million for the third quarter of the 2018 fiscal year.

        98.     In further regard to the Company’s revenue for the third quarter, the 3Q19 10-Q

stated, in relevant part:

        Total revenue for the three months ended December 31, 2018 increased by $46.6
        million, or 30%, to $200.6 million from $154.0 million for the three months ended
        December 31, 2017. Total revenue for the nine months ended December 31, 2018
        increased $143.1 million, or 34%, to $562.4 million from $419.3 million for the
        nine months ended December 31, 2017. The increase in total revenue was primarily
        due to higher Impella product revenue from increased utilization in the U.S and
        Europe and our continued controlled commercial launch of Impella 2.5 and Impella
        5.0 in Japan.
        Impella product revenue for the three months ended December 31, 2018 increased
        by $45.3 million, or 31%, to $193.3 million from $148.0 million for the three
        months ended December 31, 2017. Impella product revenue for the nine months
        ended December 31, 2018 increased $139.6 million, or 35%, to $542.2 million from
        $402.6 million for the nine months ended December 31, 2017. Most of the increase
        in Impella product revenue was from increased device sales in the U.S., as we focus
        on increasing utilization of our disposable catheter products through continued
        investment in our field organization and physician training programs. Impella
        product revenue outside of the U.S. also increased primarily due to increased
        utilization in Germany and our continued controlled launch of Impella 2.5 and
        Impella 5.0 in Japan.
        Service and other revenue for the three months ended December 31, 2018 increased
        by $1.3 million, or 22%, to $7.3 million from $6.0 million for the three months
        ended December 31, 2017. Service and other revenue for the nine months ended
        December 31, 2018 increased $3.5 million, or 21%, to $20.2 million from $16.7
        million for the nine months ended December 31, 2017. The increase in service and
        other revenue was primarily due to an increase in preventative maintenance service
        contracts. We have expanded the number of Impella AIC consoles at many of our
        existing higher volume customer sites and continue to sell additional consoles to
        new customer sites. We expect growth for service and other revenue to be slower
        than our Impella product revenue in the future as most of these using sites in the
        U.S. have service contracts with three year terms.
                                                 29
                            Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 31 of 57




        99.      The 3Q19 10-Q stated, in relevant part, about the Company’s cost of revenue for

the third quarter:

        Cost of revenue for the three months ended December 31, 2018 increased by $9.0
        million, or 36%, to $34.0 million from $25.0 million for the three months ended
        December 31, 2017. Gross margin was 83.0% for the three months ended December
        31, 2018 and 83.8% for the three months ended December 31, 2017.

        Cost of revenue for the nine months ended December 31, 2018 increased by $26.2
        million, or 38%, to $94.7 million from $68.5 million for the nine months ended
        December 31, 2017. Gross margin was 83.2% for the nine months ended
        December 31, 2018 and 83.7% for the nine months ended December 31, 2017.

        The increase in cost of product revenue was related to higher demand for our
        Impella devices and higher production volume and costs to support growing
        demand for our Impella devices. The decrease in gross margin for the three and
        nine months ended December 31, 2018 was due to higher volume offset by
        increased investment in direct labor and overhead as we expand our manufacturing
        capacity to support expected growth in our Impella business.

        May 2, 2019 Press Release

        100.     On May 2, 2019, the Company issued the 4Q19 Press Release formally announcing

its 2019 fourth quarter and full fiscal year financial and operating results for the quarter and year

ended March 31, 2019. The 4Q19 Press Release specifically reported in relevant part:

        Abiomed, Inc. . . . a leading provider of breakthrough heart recovery and support
        technologies, today reported fourth quarter fiscal 2019 revenue of $207.1 million,
        an increase of 19% compared to revenue of $174.4 million for the same period of
        fiscal 2018. For fiscal year 2019, total revenue was $769.4 million, up 30%
        compared to revenue of $593.7 million, and operating income was $224.8 million,
        up 43% compared to operating income of $157.1 million in fiscal year 2018.

(Emphasis added).

        101.     Defendant Minogue admitted that the Company’s fourth quarter results were

disappointing, but even so, lauded the Company’s “long-term outlook” and stated that the

Company has “already initiated a plan of action to correct the course.” To this point, Defendant

Minogue stated:

                                               30
                            Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 32 of 57



        Q4 did not meet our expectations. I take full responsibility for our disappointing
        performance given a soft March, and we have already initiated a plan of action to
        correct the course. However, Abiomed had a solid year with 30% growth and
        improvement in margins. Most importantly, Abiomed’s clinical support, training,
        and education helped improve patient outcomes in both high-risk PCI and
        cardiogenic shock. Multiple publications continue to validate the benefits of
        Impella supported PCI and Impella best practices to help improve survival in
        cardiogenic shock. . . . I am confident in our innovation and business today as well
        as long-term outlook for Abiomed. We are creating the new Field of Heart
        Recovery.

        102.     Regarding the Company’s fiscal year 2020 outlook, the 4Q19 Press Release stated,

in relevant part:

        FISCAL YEAR 2020 OUTLOOK
        The company is giving its fiscal year 2020 guidance for total revenues to be in the
        range of $900 million to $945 million, an increase of 17% to 23% over the prior
        year. The company is also giving its fiscal year 2020 guidance for GAAP operating
        margin to be in the range of 29% to 31%. The company plans to give another formal
        forecast for the fiscal year on the next earnings call.
        May 2, 2019 Conference Call
        103.     On the same day, the Company hosted a conference call with investors and analysts

(the “4Q19 Conference Call”). On the 4Q19 Conference Call, Defendant Minogue spoke about the

Company’s “plan of action… to correct the course.” To this point, Defendant Minogue stated:

        Thank you, Ingrid, and good morning, everyone. By now you've seen our press
        release, and I want to begin by recognizing that our performance in Q4 did not meet
        our expectations. I take full responsibility for our disappointing performance given
        a soft March. And I will discuss momentarily the changes and plan of action we
        have already initiated to correct the course.
        In the quarter, we generated $207 million in revenue, up 19%. We had anticipated
        a tough comparison given the 40% growth in the prior year period, but our results
        were short of our goal of 25% growth or $218 million. Operating margins for Q4
        were strong and expanded to 31.6%.
        For the full fiscal year, revenue of $769 million increased 30% versus the fiscal
        year 2018. Additionally, operating margins increased to 29.2%. In fiscal '19, we
        remain one of the fastest-growing GAAP profitable medical device companies.
        Abiomed has a long and proven track record of execution, posting over 20% in
        organic revenue growth for 18 consecutive quarters or 4.5 years while significantly
        expanding full year operating margins from 12.5% to 29.2%. During this time, we
        also invested nearly $1 billion in innovation, clinical research and distribution. We
                                                 31
                             Verified Shareholder Derivative Complaint
    Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 33 of 57



remain confident in our business and our short to long-term outlook. We're
confirming that our investment thesis remains fully intact.
For today's call, I will cover 3 topics: first, I will discuss the Q4 lessons learned and
the actions already taken for Q1…

                               *       *       *

So first, on Q4. It is important to note that our business typically sees significant
sequential performance in Q4. Unfortunately, this is -- did not occur because of the
slower growth in March in patient utilization. We believe this occurred as a result
of customer confusion stemming from the February 4 FDA letter to healthcare
providers from the FDA coupled with our response to prioritize Impella RP and
shock, which unintentionally distracted our focus away from Protected PCI
execution. Unfortunately, this FDA letter to healthcare providers was
misinterpreted by some media outlets and healthcare providers who inaccurately
reported that Impella RP, or Impella, was being recalled or had overall safety issues
that were being reviewed by the FDA. This was clearly not the case, which we
clarified in our ACC press release, March 18.
We believe this noise negatively impacted our elective high-risk PCI patients in the
cath Lab specifically in March. We also believe competitive companies likely
capitalized on the confusion with our customers. Additionally, contracted survey
companies called our customers to inform them of the FDA letter and questioned if
they would reduce using Impella until final resolution. However, our internal shift
in focus did likely yield improved clinical outcomes for Impella RP patients and
resulted in a record quarterly revenue for Impella RP. There are other miscellaneous
items that may have had an impact in the quarter, but generally, they fall into 2
categories: external noise or internal focus.
We have already made the following changes to address the March performance.
The Impella RP post-approval study was presented and press released at the ACC
meeting on March 18. The FDA now differentiates patients in the Recover Right
protocol from salvage patients with right ventricular failure in shock for 48 hours
or more. To be clear, the patient's in the postapproval study that met the FDA
criteria for right heart failure had similar outcomes to the FDA RP Recover Right
Study, which led to the exclusive FDA approval. With the postapproval study
submitted to the FDA, we anticipate a final closing FDA letter to healthcare
physicians to be issued to our customers by the end of our fiscal year Q1 that
stresses the importance of early identification of right ventricular cardiogenic shock
and reinforces our safe and effective approval for Impella RP. Additionally, we
have taken the following steps, which we believe will eliminate noise and highlight
the clinical benefits of Impella for both interventional cardiologist and the heart
failure community, which includes heart surgeons. We capitalized on the timing of
our annual Abiomed Field Meeting with 3 days of training, with over 400
employees and on all the new publications for high-risk PCI and shock. This
meeting was last week.

                                        32
                     Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 34 of 57



        We also highlighted our last 2 press release -- press releases on both high-risk PCI
        and cardiogenic shock. We have created 2 new U.S. regions for our core business,
        increasing the number of territories and account managers allowing us to go deeper
        with interventional cardiologist. We added 4 new MDs to our medical office to
        expand our training and education programs in headquarters at our Heart Recovery
        Institute and regionally in the field, and we also expanded our distribution channel
        focused on the heart team, including heart surgeons, to maintain our momentum on
        Impella 5.0 and Impella RP and prepare for future Impella 5.5 launch. We believe
        these actions we have taken will help reduce the noise. However, it will likely
        require at least a quarter of execution to eliminate all confusion on the Impella
        platform.
        For this reason, we are disclosing today that our U.S. April growth rate showed
        improvement over March, but it is not yet where we want it to be. We will rise up.
        We have more work to do to educate our customers on improving outcomes and
        recent publications. And we will leverage the final pending FDA confirmation
        letter. Our business is based on the integrity of our products, the relationships we
        have with hospitals and physicians and our reputation. When there is confusion in
        the market about the safety of our products, it takes time and effort to get back on
        track.
        2019 10-K
        104.     On May 23, 2019, the Company filed its annual report with the SEC on a Form 10-

K for the year ended March 31, 2019 (the “2019 10-K”), signed by Defendants Minogue, Trapp,

Puhy, Rivet, Rose, Sutter, Thomas and Van Gorder. Attached to the 2019 10-K were SOX

certifications signed by Defendants Minogue and Trapp attesting to the accuracy of the 2019 10-

K.

        105.     The 2019 10-K stated that for the 2019 fiscal year, the Company had a net income

of $259.02 million, or $5.61 per diluted share, on revenue of $769.43 million, compared to a net

income of $112.17 million, or $2.45 per diluted share, on revenue of $593.75 million for the 2018

fiscal year.

        106.     In further regard to the Company’s revenue for the 2019 fiscal year, the 2019 10-K

stated, in relevant part:

        Total revenue for fiscal 2019 increased $175.7 million, or 30%, to $769.4 million
        from $593.7 million for fiscal 2018. Impella product revenue for fiscal 2019
        increased by $170.8 million, or 30%, to $741.7 million from $570.9 million for
                                                33
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 35 of 57



       fiscal 2018. Most of the increase in Impella product revenue was from increased
       device sales in the U.S., as we focus on increasing utilization of our disposable
       catheter products through continued investment in our field organization and
       physician training programs. Impella product revenue outside of the U.S. also
       increased primarily due to higher utilization in Germany and our controlled launch
       of Impella 2.5 and Impella 5.0 in Japan.

       Service and other revenue for fiscal 2019 increased by $4.8 million, or 21%, to
       $27.7 million from $22.9 million for fiscal 2018. The increase in service and other
       revenue was primarily due to an increase in preventative maintenance service
       contracts. We expect growth for service and other revenue to be slower than our
       Impella product revenue in the near future as most of our U.S. customers have
       service contracts with three-year terms.

       107.     The 2019 10-K stated, in relevant part, about the Company’s cost of revenue for

the 2019 fiscal year:

       Cost of revenue for fiscal 2019 increased by $31.0 million, or 31%, to $129.6
       million from $98.6 million for fiscal 2018. Gross margin was 83% for each of fiscal
       2019 and fiscal 2018. The increase in cost of product revenue was related to higher
       demand for our Impella devices and higher production volume and costs to support
       growing demand for our Impella devices. There was a minimal difference in gross
       margin as the increased investment in manufacturing capacity was at a pace
       consistent with our revenue growth.

       108.     In regard to risk factors, the 2019 10-K contained non-specific, boilerplate

comments about the Company’s revenue risk. For example, the 2019 10-K stated:

       Expansion into hospital cardiac centers that have not historically used our
       products may incur long sales and training cycles that may cause our revenues
       and operating results to vary significantly from quarter to quarter.
       Our products have lengthy sales cycles and we may incur substantial sales and
       marketing expenses and expend significant effort without making a sale. We sell
       primarily to hospitals that often have administrative requirements to introduce and
       expand a new technology, such as Impella devices, at their sites. Even after making
       the decision to purchase our Impella devices, our customers often deploy our
       products slowly or infrequently. In addition, cardiac centers of hospitals that buy
       the majority of our products are usually led by cardiac surgeons who are heavily
       recruited by competing hospitals. When one of these cardiac surgeons moves to a
       new hospital, we sometimes experience a significant reduction in purchases by the
       hospital from which the physician has departed while it replaces the lead physician
       supporting our Impella devices. As a result, our revenues and operating results may
       vary significantly from quarter to quarter. In addition, product purchases often lag
       behind initial expressions of interest in our product by new centers due to training
                                              34
                           Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 36 of 57



        and education regarding the use of the products. Hospitals also need to perform
        internal administrative requirements prior to the initial implant procedures.

        109.     The statements in ¶¶86-108 were materially false and misleading, and they failed

to disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (1)

ABIOMED’s revenue growth was in decline; (2) the Company did not implement an adequate

plan to stop its declining revenue growth; (3) as a result, the Company was unlikely to reinstate

revenue growth over the next several fiscal quarters; (4) consequently, ABIOMED was reasonably

likely to have to restate its full fiscal year 2020 guidance in a way that would disappoint the

Company’s prior projections and market expectations and; (5) the Company failed to maintain

internal controls. As a result of the foregoing, the Company’s public statements were materially

false and misleading at all relevant times.

        2019 Proxy Statement

        110.     The Company filed its 2019 Proxy Statement with the SEC on June 25, 2019.

Defendants Minogue, Puhy, Rivet, Rose, Sutter, Thomas and Van Gorder solicited the 2019 Proxy

Statement filed pursuant to Section 14(a) of the Exchange Act which contained material

misstatements and omissions. 4

        111.     The 2019 Proxy Statement stated, that the Company had a Code of Conduct posted

on the Company’s website. The 2019 Proxy Statement stated, that “All of [the Company’s]

directors, officers and employees are expected to act ethically, legally and with integrity at all

times and are obligated to comply with our Code of Conduct and Compliance Policy….”




4
 Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud.
                                                  35
                               Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 37 of 57



       112.       The 2019 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Company’s Code of Conduct was not followed, as evident by the numerous false

and misleading statements alleged herein, the insider trading engaged in by one of the Individual

Defendants, and the Individual Defendant’s failures to report violations of the Code of Conduct.

       113.       The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements. The 2019 Proxy Statement stated that one of the “primary objectives of

[the Company’s] executive compensation program” is to “tie executive compensation to

performance objectives and long-term stockholder returns,” while failing to disclose that the

Company’s share price was artificially inflated as a result of false and misleading statements

alleged herein.

       114.       The statements in the 2019 Proxy Statement were materially false and misleading,

and they failed to disclose material facts necessary to make the statements made not false and

misleading. Specifically, the Individual Defendants improperly failed to disclose, inter alia, that:

(1) ABIOMED’s revenue growth was in decline; (2) the Company did not implement an adequate

plan to stop its declining revenue growth; (3) as a result, the Company was unlikely to reinstate

revenue growth over the next several fiscal quarters; (4) consequently, ABIOMED was reasonably

likely to have to restate its full fiscal year 2020 guidance in a way that would disappoint the

Company’s prior projections and market expectations and; (5) the Company failed to maintain

internal controls. As a result of the foregoing, the Company’s public statements were materially

false and misleading at all relevant times.




                                                36
                             Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 38 of 57



                                       The Truth Emerges

        August 1, 2019 Press Release

        115.     On August 1, 2019, ABIOMED issued the 1Q20 Press Release that reported the

Company’s financial and operating results for the first quarter, ended June 30, 2019, of the 2020

fiscal year The 1Q20 Press Release revealed the Company’s third quarter in a row of slowing

growth. To this point, the 1Q20 Press Release stated, “first quarter fiscal 2020 revenue of $207.7

million, an increase of 15.4% compared to revenue of $180.0 million for the same period of fiscal

2019. Operating income was $60.7 million, up 30%, compared to $46.7 million in the same period

of fiscal 2019.” This represented a decrease in the Company’s revenue growth of over 58%

compared to the 2Q19 Press Release which reported a 37% increase in revenue – i.e., first quarter

2020’s revenue growth of 15.4% (compared to first quarter 2019) represented a decrease of over

58% from second quarter 2019’s revenue growth of 37% (compared to second quarter 2018), and

a decrease of nearly 50% from third quarter 2019’s revenue growth of 30% (compared to third

quarter 2018). Further, in the 1Q20 Press Release, the Company’s previously issued full-year 2020

total revenue guidance “in the range of $900 million to $945 million” was decreased, by $22

million, to total revenues in the range of $885 million to $925 million. The 1Q20 Press Release

stated, in relevant part:

         Abiomed, Inc. (NASDAQ: ABMD), a leading provider of breakthrough heart
        recovery and support technologies, today reported first quarter fiscal 2020 revenue
        of $207.7 million, an increase of 15.4% compared to revenue of $180.0 million for
        the same period of fiscal 2019. Operating income was $60.7 million, up 30%,
        compared to $46.7 million in the same period of fiscal 2019.
        “In Q1, we implemented new training programs, organizational changes in
        distribution, and launched external initiatives that will require time to drive more
        growth in the future,” said Abiomed Chairman, President and CEO, Michael R.
        Minogue. “We are confident in our ultimate global adoption because we know that
        our innovation improves clinical outcomes and patient quality of life.”
                                         *       *      *

                                               37
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 39 of 57



       FISCAL YEAR 2020 OUTLOOK

       The company is revising its fiscal year 2020 guidance for total revenues to be in
       the range of $885 million to $925 million, an increase of 15% to 20% over the prior
       year. The company is also revising its fiscal year 2020 guidance for GAAP
       operating margin to be in the range of 28% to 30%.

        116. As a result of the Company’s 1Q20 upsetting financial disclosures, an article was

published by Investor’s Business Daily highlighting Defendant Minogue’s prior statements

vowing to fix he Company’s financial decline, titled: “This Medtech’s CEO Promised to ‘Correct

The Course’ – That Didn’t Happen.”

       117.     On this news, the Company’s stock price fell 26.45%, or $73.69 per share, from

closing on July 31, 2019 at $278.56, to close on August 1, 2019 at $204.87.

                                  DAMAGES TO ABIOMED

       118.     As a direct and proximate result of the Individual Defendants’ conduct, ABIOMED

has lost and expended, and will lose and expend, many millions of dollars.

       119.     Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company, its CEO, and its CFO and amounts paid to

outside lawyers, accountants, and investigators in connection thereto.

       120.     Additionally, these expenditures include, but are not limited to, the excessive

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company, including bonuses tied to the Company’s attainment of certain objectives, and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company and

whose compensation was excessive.

       121.     As a direct and proximate result of the Individual Defendants’ conduct, ABIOMED

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

                                              38
                           Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 40 of 57



misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        122.     Plaintiff brings this action derivatively and for the benefit of ABIOMED to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of ABIOMED, waste of corporate assets, unjust

enrichment, and violation of Sections 14(a) of the Exchange Act, as well as the aiding and abetting

thereof.

        123.     ABIOMED is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        124.     Plaintiff is, and has continuously been at all relevant times, a shareholder of

ABIOMED. Plaintiff will adequately and fairly represent the interests of ABIOMED in enforcing

and prosecuting its rights, and, to that end, has retained competent counsel, experienced in

derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        125.     Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        126.     A pre-suit demand on the Board of ABIOMED is futile and, therefore, excused. At

the time of the filing of this action, the Board consists of the following seven individuals:

Defendants Minogue, Puhy, Rivet, Rose, Sutter, Thomas and Van Gorder (the “Directors”).

Plaintiff needs only to allege demand futility as to four of the seven Directors who were on the

Board at the time this action was commenced.




                                                39
                             Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 41 of 57



       127.     Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while one of them engaged in insider sales

based on material non-public information, netting proceeds of over $18.9 million, which renders

them unable to impartially investigate the charges and decide whether to pursue action against

themselves and the other perpetrators of the scheme.

       128.     In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in making and/or causing the Company to make the materially false and

misleading statements alleged herein. That fraudulent scheme was, inter alia, intended to make

the Company appear more profitable and attractive to investors. As a result of the foregoing, the

Directors breached their fiduciary duties, face a substantial likelihood of liability, are not

disinterested, and demand upon them is futile, and thus excused.

       129.     Additional reasons that demand on Defendant Minogue is futile follow. Defendant

Minogue has served as the Company’s President, CEO, and as Chairman of the Board since 2004.

Thus, as the Company admits, he is a non-independent director. The Company provides Defendant

Minogue with his principal occupation, and he receives handsome compensation, including

$19,243,230 during the fiscal year ended March 31, 2019. Defendant Minogue was ultimately

responsible for all of the false and misleading statements and omissions that were made, including

those contained in the aforementioned press releases and the 2Q19 10-Q, 3Q19 10-Q and the 2019

10-K, all of which he signed SOX certifications for. As the Company’s highest officer and as a

trusted Company director, he conducted little, if any, oversight of the Company’s engagement in

the scheme to make false and misleading statements, consciously disregarded his duties to monitor


                                               40
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 42 of 57



such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Moreover, Defendant Minogue is a defendant in the Securities Class

Actions. Furthermore, he could not impartially consider a demand to take action against himself

for causing the Company to award him excessive and unjust compensation. For these reasons, too,

Defendant Minogue breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       130.     Additional reasons that demand on Defendant Puhy is futile follow. Defendant

Puhy has served as a Company director since 2003 and Lead Director since 2005. She also serves

as the Chairman of the Audit Committee and as a member of the Regulatory and Compliance

Committee. Defendant Puhy receives handsome compensation, including $294,661 during the

fiscal year ended March 31, 2019. As a long-time Company director, she conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded her duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded her duties to protect corporate assets. Moreover, Defendant

Puhy signed, and thus personally made, the false and misleading statements in the 2019 10-K. For

these reasons, too, Defendant Puhy breached her fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

excused.

       131.     Additional reasons that demand on Defendant Rivet is futile follow. Defendant

Rivet has served as a Company director since 2016. She also serves as a member of the

Compensation Committee and as a member of the Audit Committee. Defendant Rivet receives

handsome compensation, including $267,161 during the fiscal year ended March 31, 2019. As a

long-time Company director, she conducted little, if any, oversight of the Company’s engagement


                                              41
                           Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 43 of 57



in the scheme to make false and misleading statements, consciously disregarded her duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

her duties to protect corporate assets. Moreover, Defendant Rivet signed, and thus personally

made, the false and misleading statements in the 2019 10-K. For these reasons, too, Defendant

Rivet breached her fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon her is futile and, therefore, excused.

       132.     Additional reasons that demand on Defendant Rose is futile follow. Defendant Rose

has served as a Company director since 2014 and formerly served as a Company director from

2007 until 2012. He also serves as a member of the Audit Committee. Defendant Rose receives

handsome compensation, including $259,661 during the fiscal year ended March 31, 2019. As a

Company director, he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Moreover, Defendant Rose signed, and thus personally made, the false

and misleading statements in the 2019 10-K. For these reasons, too, Defendant Rose breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       133.     Additional reasons that demand on the Defendant Sutter is futile follow. Defendant

Sutter has served as a Company director since 2008. He also serves as Chairman of the Governance

and Nominating Committee and as a member of the Compensation Committee. Defendant Sutter

receives handsome compensation, including $267,161 during the fiscal year ended March 31,

2019. As a long-time Company director, he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded his


                                               42
                            Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 44 of 57



duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Moreover, Defendant Sutter signed, and thus

personally made, the false and misleading statements in the 2019 10-K. His insider sales before

the fraud was exposed, which yielded at least $18.9 million in proceeds, demonstrate his motive

in facilitating and participating in the fraud. For these reasons, too, Defendant Sutter breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

        134.     Additional reasons that demand on Defendant Thomas is futile follow. Defendant

Thomas served as a Company director since 2011. He also serves as Chairman of the

Compensation Committee, as a member of the Governance and Nominating Committee and as a

member of the Regulatory and Compliance Committee. Defendant Thomas receives handsome

compensation, including $269,661 during the fiscal year ended March 31, 2019. As a long-time

Company director, he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Moreover, Defendant Thomas signed, and thus personally made, the

false and misleading statements in the 2019 10-K. For these reasons, too, Defendant Thomas

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

        135.     Additional reasons that demand on Defendant Van Gorder is futile follow.5

Defendant Van Gorder has served as a Company director since 2016. He also serves as a Chairman



5
 Although the Board did not consider it an impairment of Defendant Van Gorder’s independence, Defendant Van
Gorder is the CEO of Scripps Health, a purchaser of ABIOMED’s products and services. The Company recognized
$2.4 million in revenues from Scripps Health during the fiscal year ended March 31, 2019.
                                                43
                             Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 45 of 57



of the Regulatory and Compliance Committee and as a member of the Governance and Nominating

Committee. Defendant Van Gorder receives handsome compensation, including $264,661 during

the fiscal year ended March 31, 2019. As a Company director, he conducted little, if any, oversight

of the Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Moreover, Defendant Van Gorder

signed, and thus personally made, the false and misleading statements in the 2019 10-K. For these

reasons, too, Defendant Van Gorder breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       136.     Additional reasons that demand on the Board is futile follow.

       137.     As described above, one of the Directors directly engaged in insider trading, in

violation of federal law. Defendant Sutter received proceeds of over $18.9 million as a result of

insider transactions executed during the period when the Company’s stock price was artificially

inflated due to the false and misleading statements alleged herein. Therefore, demand in this case

is futile as to them, and thus excused.

       138.     Demand in this case is excused because the Directors control the Company and are

beholden to each other. The Directors have longstanding business and personal relationships with

each other and the other Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders.

       139.     In violation of the Code of Conduct and the Charter of the Audit Committee, the

Directors conducted little, if any, oversight of the Company’s internal controls over public

reporting and of the Company’s engagement in the Individual Defendants’ scheme to issue


                                               44
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 46 of 57



materially false and misleading statements to the public, and facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, abuse of

control, gross mismanagement, waste of corporate assets and violation of the Exchange Act. In

violation of the Code of Conduct, the Directors failed to comply with the law. Thus, the Directors

face a substantial likelihood of liability and demand is futile as to them.

       140.     ABIOMED has been and will continue to be exposed to significant losses due to

the wrongdoing complained of herein, yet the Directors have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

ABIOMED any part of the damages ABIOMED suffered and will continue to suffer thereby. Thus,

any demand upon the Directors would be futile.

       141.     The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       142.     The acts complained of herein constitute violations of fiduciary duties owed by

ABIOMED officers and directors, and these acts are incapable of ratification.

       143.     The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,


                                               45
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 47 of 57



monies belonging to the stockholders of ABIOMED. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of ABIOMED, there would be no directors’ and officers’ insurance protection.

Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if the suit

is brought derivatively, as this action is brought, such insurance coverage, if such an insurance

policy exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the

Directors is futile and, therefore, excused.

       144.     If there is no directors’ and officers’ liability insurance, then the Directors will not

cause ABIOMED to sue the Individual Defendants named herein, since, if they did, they would

face a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       145.     Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least four of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                        Against Individual Defendants for Violations of
                              Section 14(a) of the Exchange Act

       146.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       147.     The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

                                               46
                            Verified Shareholder Derivative Complaint
                 Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 48 of 57



or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          148.     Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          149.     Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

          150.     Under the direction and watch of the Directors serving on the Board during the

issuance of the 2019 Proxy Statement failed to disclose, inter alia, that: (1) ABIOMED’s revenue

growth was in decline; (2) the Company did not implement an adequate plan to stop its declining

revenue growth; (3) as a result, the Company was unlikely to reinstate revenue growth over the

next several fiscal quarters; (4) consequently, ABIOMED was reasonably likely to have to restate

its full fiscal year 2020 guidance in a way that would disappoint the Company’s prior projections

and market expectations and; (5) the Company failed to maintain internal controls. As a result of

the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.


                                                  47
                               Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 49 of 57



       151.     The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “performance-

based compensation,” while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein, and therefore any

compensation based on the Company’s financial performance was artificially inflated. Thus,

making the executive compensation undeserved and excessive and the shareholders unable to

make informed votes in the 2019 Proxy Statement.

       152.     The 2019 Proxy Statement also made references to the Code of Conduct. The Code

of Conduct required the Company and the Individual Defendants to abide by relevant laws and

regulations, make accurate and non-misleading public disclosures, and not engage in insider

trading. By engaging in or permitting the issuing false and misleading statements to the investing

public, and insider trading, the Individual Defendants violated the Code of Conduct. The 2019

Proxy Statement failed to disclose these violations and also failed to disclose that the Code of

Conduct’s terms were being violated.

       153.     In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2019 Proxy Statement were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the 2019 Proxy Statement, including, but not limited to, election of directors, ratification of an

independent auditor, and the advisory approval of executive compensation.

       154.     The false and misleading elements of the 2019 Proxy Statement led to the re-

election of Defendants Minogue, Puhy, Rivet, Rose, Sutter, Trap and Van Gorder, which allowed

them to continue breaching their fiduciary duties to ABIOMED.


                                               48
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 50 of 57



       155.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2019 Proxy Statement.

       156.     Plaintiff on behalf of ABIOMED has no adequate remedy at law.

                                           SECOND CLAIM

                 Against Individual Defendants for Breach of Fiduciary Duties

       157.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       158.     Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of ABIOMED’s business and affairs.

       159.     Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       160.     The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of ABIOMED.

       161.     In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       162.     The Individual Defendants further breached their fiduciary duties by causing

themselves to receive excessive compensation from the Company given their misconduct.

       163.     In yet further breach of their fiduciary duties owed to ABIOMED, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements and omissions of material fact that failed to disclose, inter alia, that: (1) ABIOMED’s

revenue growth was in decline; (2) the Company did not implement an adequate plan to stop its


                                               49
                            Verified Shareholder Derivative Complaint
               Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 51 of 57



declining revenue growth; (3) as a result, the Company was unlikely to reinstate revenue growth

over the next several fiscal quarters; (4) consequently, ABIOMED was reasonably likely to have

to restate its full fiscal year 2020 guidance in a way that would disappoint the Company’s prior

projections and market expectations and; (5) the Company failed to maintain internal controls. As

a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

        164.     The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

        165.     In breach of their fiduciary duties, one of the Individual Defendants engaged in

lucrative insider sales while the price of the Company’s common stock was artificially inflated

due to the false and misleading statements of material fact discussed herein.

        166.     The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities and disguising

insider sales.

        167.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to


                                               50
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 52 of 57



maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       168.     These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       169.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, ABIOMED has sustained and continues to sustain significant damages. As

a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       170.     Plaintiff on behalf of ABIOMED has no adequate remedy at law.

                                           THIRD CLAIM

                     Against Individual Defendants for Unjust Enrichment

       171.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       172.     By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, ABIOMED.




                                               51
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 53 of 57



       173.     The Individual Defendants either benefitted financially from the improper conduct

and their making lucrative insider sales or received unjustly lucrative bonuses tied to the false and

misleading statements, or received bonuses, stock options, or similar compensation from

ABIOMED that was tied to the performance or artificially inflated valuation of ABIOMED, or

received compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

       174.     The Individual Defendants were also unjustly enriched by causing themselves to

receive excessive compensation from the Company given their misconduct and also relative to

compensation provided at comparable companies irrespective of their misconduct.

       175.     Plaintiff, as a shareholder and a representative of ABIOMED, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits—including

from insider sales, benefits, and other compensation, including any performance-based or

valuation-based compensation—obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary duties.

       176.     Plaintiff on behalf of ABIOMED has no adequate remedy at law.

                                           FOURTH CLAIM

                      Against Individual Defendants for Abuse of Control

       177.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       178.     The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence ABIOMED, for which they are legally responsible.

       179.     As a direct and proximate result of the Individual Defendants’ abuse of control,

ABIOMED has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, ABIOMED


                                               52
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 54 of 57



has sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       180.     Plaintiff on behalf of ABIOMED has no adequate remedy at law.

                                           FIFTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       181.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       182.     By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of ABIOMED in a manner consistent with the

operations of a publicly-held corporation.

       183.     As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, ABIOMED has sustained and will continue

to sustain significant damages.

       184.     As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       185.     Plaintiff on behalf of ABIOMED has no adequate remedy at law.

                                           SIXTH CLAIM

                 Against Individual Defendants for Waste of Corporate Assets

       186.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       187.     As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal


                                               53
                            Verified Shareholder Derivative Complaint
              Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 55 of 57



investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       188.     Furthermore, the Individual Defendants caused themselves to receive excessive

compensation from the Company given their misconduct and also relative to compensation

provided at comparable companies irrespective of their misconduct, thereby wasting the

Company’s assets.

       189.     As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       190.     Plaintiff on behalf of ABIOMED has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       191.     FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor

against all Individual Defendants as follows:

                (a)    Declaring that Plaintiff may maintain this action on behalf of ABIOMED,

and that Plaintiff is an adequate representative of the Company;

                (b)    Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to ABIOMED;

                (c)    Determining and awarding to ABIOMED the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                (d)    Directing ABIOMED and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect ABIOMED and its shareholders from a repeat of the damaging

events described herein, including, but not limited to, putting forward for shareholder vote the


                                              54
                           Verified Shareholder Derivative Complaint
            Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 56 of 57



following resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and

the following actions as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of ABIOMED to nominate at least

            four candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)     Awarding ABIOMED restitution from the Individual Defendants, and each

of them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

(g)    Granting such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.

Dated: November 6, 2019                       Respectfully submitted,

                                              THE BROWN LAW FIRM, P.C.

                                              /s/ Timothy Brown__________
                                              Timothy Brown
                                              240 Townsend Square
                                              Oyster Bay, New York 11771
                                              Telephone: (516) 922-5427
                                              Facsimile: (516) 344-6204
                                              Email: tbrown@thebrownlawfirm.net

                                              Counsel for Plaintiff


                                               55
                            Verified Shareholder Derivative Complaint
DocuSign Envelope ID: E0B5EE8E-8BD7-421D-9C2C-50B24A914E2C
                         Case 1:19-cv-10304 Document 1 Filed 11/06/19 Page 57 of 57



                                                        VERIFICATION

                   I, Floyd McLevaine am a plaintiff in the within action.                        I have
            reviewed the allegations made in this shareholder derivative complaint, know the
            contents thereof, and authorize its filing. To those allegations of which I have personal
            knowledge, I believe those allegations to be true. As to those allegations of which I do not
            have personal knowledge, I rely upon my counsel and their investigation and believe them to be
            true.

                   I declare under penalty of perjury that the foregoing is true and correct. Executed this _th
                    11/4/2019
            day of __________, 2019.
                                          ______________________
                                          Floyd McLevaine
